request attorneys’ fees of $27,986.90, attorneys’ costs of $1,627.89, and personal costs of
$2,740.81, for a total request of $32,355.60.

        On August 22, 2017, respondent filed a response to petitioners’ motion explaining he is
satisfied that this case meets the statutory requirements for an award of attorneys’ fees and costs
under 42 U.S.C. § 300aa-15(e)(1)(A)-(B). Resp. at 2. Respondent “respectfully recommends
that the [undersigned] exercise her discretion and determine a reasonable award for attorneys’
fees and costs.” Id. at 3.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). It is not necessary for a petitioner to prevail in the case-in-chief in
order to receive a fee award as long as petitioner brought the claim in “good faith and there was a
reasonable basis for the claim.” Id. The special master has “wide discretion in determining the
reasonableness” of attorneys’ fees and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34
(1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3
F.3d 1517, 1519 (Fed. Cir. 1993) (“Vaccine program special masters are also entitled to use their
prior experience in reviewing fee applications.”).
        Based on her experience and review of the billing records submitted by petitioners, the
undersigned finds petitioners’ attorneys’ fees and costs request reasonable. Therefore, the
undersigned GRANTS petitioners’ Motion for Attorneys’ Fees and Costs. Accordingly, the
court awards:

        a. $29,614.79, representing attorneys’ fees and costs. The award shall be in the form of
           a check made payable jointly to petitioners and Maglio Christopher & Toale, PA in the
           amount of $29,614.79; and

        b. $2,740.81, representing petitioners’ costs. The award shall be in the form of a check
           made payable to petitioners for $2,740.81.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2

IT IS SO ORDERED.


Dated: August 22, 2017                                                     s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2